DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
RESPONSE TO AMENDMENT
Claims 1-13 are pending in the application.  Claims 11-13 have been added.
Amendments to the claim 1, filed on 16 May 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 May 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants arguments and amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary D. Fedorochiko on 9 June 2022.
The application has been amended as follows: 
Please replace claim 4 in its entirety as rewritten below.

4.   (Currently Amended)  The power transmission V-belt according to claim 1, wherein the the[[a]] first adhesion rubber layer the[[a]] rubber hardness of the[[a]] second adhesion rubber layer 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Komai (US 4,869,711 A):  The indicated prior art, while providing for --a power transmission V-belt--; does not provide any disclosure or teachings for a person to have made --the adhesion rubber layer is a two-layer structure of a first adhesion rubber layer and a second adhesion rubber layer, where the first adhesion rubber layer is in contact with the tension rubber layer, and the second adhesion rubber layer is laminated on the first adhesion rubber layer and is in contact with the compression rubber layer, and wherein a rubber hardness of the first adhesion rubber layer is smaller than a rubber hardness of the second adhesion rubber layer--.  (In the instant case, the allowable subject matter pertains to the adhesion rubber layer being a "two-layer structure" having the recited structure and rubber hardness.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Komai with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Komai in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781